IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-19-00165-CV

                      IN THE INTEREST OF R.P., A CHILD



                            From the 52nd District Court
                               Coryell County, Texas
                            Trial Court No. DC-18-48388


                           MEMORANDUM OPINION


       Appellant, M.A., challenges the trial court’s order terminating her parental rights

to her child, R.P., following a bench trial. Appellant’s appointed appellate counsel has

filed an Anders brief, asserting that he has diligently reviewed the record and that, in his

opinion, the appeal is frivolous. See generally Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 493 (1967); see In re E.L.Y., 69 S.W.3d 838, 841 (Tex. App.—Waco 2002,

order) (applying Anders to termination appeals).

                                       I.     ANDERS BRIEF

       Pursuant to Anders, appellant’s court-appointed appellate counsel has filed a brief

and a motion to withdraw with this Court, stating that his review of the record yielded
no error upon which an appeal can be predicated. Counsel’s brief meets the requirements

of Anders as it presents a professional evaluation demonstrating why there are no

arguable grounds to advance on appeal. See In re Schulman, 252 S.W.3d 403, 407 n.9 (Tex.

Crim. App. 2008) (“In Texas, an Anders brief need not specifically advance ‘arguable’

points of error if counsel finds none, but it must provide record references to the facts

and procedural history and set out pertinent legal authorities.”) (citing Hawkins v. State,

112 S.W.3d 340, 343-44 (Tex. App.—Corpus Christi 2003, no pet.)); Stafford v. State, 813
S.W.2d 503, 510 n.3 (Tex. Crim. App. 1991) (en banc).

        In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel Op.]

1978), appellant’s counsel has carefully discussed why, under controlling authority, there

are no reversible errors in the trial court’s judgment. Counsel has informed this Court

that he has: (1) examined the record and found no arguable grounds to advance on

appeal; (2) served a copy of the brief and counsel’s motion to withdraw on appellant; and

(3) provided appellant with a copy of the record and informed her of her right to file a

pro se response.1 See Anders, 386 U.S. at 744, 87 S. Ct. at 1400; Stafford, 813 S.W.2d at 510

n.3; see also In re Schulman, 252 S.W.3d at 409 n.23. More than an adequate period of time




        1 The Texas Court of Criminal Appeals has held that “‘the pro se response need not comply with
the rules of appellate procedure in order to be considered. Rather, the response should identify for the
court those issues which the indigent appellant believes the court should consider in deciding whether the
case presents any meritorious issues.’” In re Schulman, 252 S.W.3d 403, 409 n.23 (Tex. Crim. App. 2008)
(quoting Wilson v. State, 955 S.W.2d 693, 696-97 (Tex. App.—Waco 1997, no pet.)).


In re R.P.                                                                                         Page 2
has passed, and appellant has not filed a pro se response.2 See In re Schulman, 252 S.W.3d

at 409.

                                        II.      INDEPENDENT REVIEW

          Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488 U.S.
75, 80, 109 S. Ct. 346, 349-50, 102 L. Ed. 2d 300 (1988). We have reviewed the entire record

and counsel’s brief and have found nothing that would arguably support an appeal. See

Bledsoe v. State, 178 S.W.3d 824, 827-28 (Tex. Crim. App. 2005) (“Due to the nature of

Anders briefs, by indicating in the opinion that it considered the issues raised in the briefs

and reviewed the record for reversible error but found none, the court of appeals met the

requirement of Texas Rule of Appellate Procedure 47.1.”); Stafford, 813 S.W.2d at 509.

                                              III.    CONCLUSION

          Based on the foregoing, we affirm the judgment of the trial court. In addition, we

remind appellant’s appointed appellate counsel that if appellant, after consulting with

counsel, desires to file a petition for review, counsel is still under a duty to timely file

with the Texas Supreme Court “a petition for review that satisfies the standards for an

Anders brief.” In re P.M., 520 S.W.3d 24, 27-28 (Tex. 2016); see In re G.P., 503 S.W.3d 531,




         In a notice attached to his Anders brief, appellate counsel indicated that a “copy of the appellate
          2

record has already been delivered to Appellant.” Based on this assertion and the fact that appellant has
not argued that she failed to receive a copy of the record, we have fair assurance that appellate counsel has
complied with Kelly v. State, 436 S.W.3d 313, 319-20 (Tex. Crim. App. 2014).

In re R.P.                                                                                            Page 3
535 (Tex. App.—Waco 2016, pet. denied); see also TEX. FAM. CODE ANN. § 107.016(2) (West

2019).




                                              JOHN E. NEILL
                                              Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Affirmed
Opinion delivered and filed August 28, 2019
[CV06]




In re R.P.                                                                       Page 4